DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 05-26-2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
(On the 05-26-2020 IDS, there are no copies in English of the Chinese and Japanese references listed therein, therefore, these references have not been considered)

Claim Objections
Claim 10 is objected to because of the following informalities: claim 10 begins with “A chip, characterized by comprising (emphasis added): a signal processing circuit…”  Applicant should pick either “characterized by” or “comprising.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 16, the limitations “ninth signal,” “a ninth delay time,” “a tenth signal,” and “a tenth delay time” (and in the subsequent dependent claims, the eleventh signal/delay time, twelfth signal/delay time, etc.) are indefinite because claims 5 and 16 depend on claims 1 and 12, which do not set forth a first through eighth signal/delay time (i.e. claims 2-4 and 13-15 provide the bases for the first through eighth signal/delay times, but claims 5 and 16 do not depend on these claims and therefore lack support for a ninth signal/delay time and further).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsay (U.S. Patent 9,134,156).

Regarding claims 1, 10, and 12, Ramsay discloses (Figs. 1-6) a signal processing circuit 500 (the processor is implicitly a chip: col. 10, lines 28-33), characterized in that the signal processing circuit 50 is coupled to a first transducer 112 (col. 4, lines 30-31) and a second transducer 114 (col. 4, lines 30-31), wherein there is a distance “L” (Fig. 2) greater than zero between the first transducer 112 and the second transducer 114 (as shown in Fig. 2), and a fluid having a flow velocity flows sequentially through the first transducer 112 and the second transducer 114 (col. 4, lines 19-21), and the signal processing circuit 500 comprises:
a first transmitter 112, coupled to the first transducer 112 (i.e. each transducer is a transceiver which both generates and receives signals: col. 4, lines 44-47);
a first receiver 112, coupled to the first transducer 112 (col. 4, lines 44-47);
a second transmitter 114, coupled to the second transducer 114 (col. 4, lines 44-47);
a second receiver 114, coupled to the second transducer 114 (col. 4, lines 44-47); and
a control unit 128 (col. 4, lines 4-11), coupled to the first transmitter 112, the first receiver 112, the second transmitter 114 and the second receiver 114 (as shown in Fig. 1), wherein the control unit 128 is configured to:
during an initializing stage (at least stages 602/604: see Fig. 6 and col. 10, line 64–col. 11, line 26), obtain at least two first parameters (col. 11, lines 12-23) corresponding to at least two temperatures (i.e. a plurality of values for each of a plurality of parameters, including temperature: col. 11, lines 9-23), at least two second parameters corresponding to the at least two temperatures and the distance (i.e. velocity/speed of sound: col. 11, lines 12-23; the velocity/speed of sound depending on transit time: col. 5, lines 22-36); and
during a normal stage (during at least stage 606: Fig. 6; col. 11, lines 27-36), obtain the flow velocity according to the at least two first parameters (col. 11, lines 12-23 and 27-36), the at least two second parameters and the distance (col. 11, lines 12-23 and 27-36);
wherein the at least two first parameters are related to the distance (the transit time depends on the distance L: col. 5, lines 60-65) and a current acoustic speed corresponding to a current temperature (i.e. a plurality of values for each of a plurality of parameters, including temperature: col. 11, lines 9-23); the at least two second parameters are related to a delay time (i.e. velocity/speed of sound: col. 11, lines 12-23; the velocity/speed of sound depending on transit time: col. 5, lines 22-36; delay time is implicit in the upstream/downstream direction of the signal: col. 5, lines 22-36) of the first transmitter 112, the first receiver 112, the second transmitter 114, the second receiver 114, the first transducer 112 and the second transducer 114 (col. 5, lines 22-36).
The apparatus of Ramsay, as applied above in the rejection of claims 1 and 10, would perform the method and meet the limitations of claim 12.

Regarding claim 11, Ramsay discloses (Figs. 1-6) a flow meter 100 (col. 4, line 1), comprising: the signal processing circuit 500 (as shown in Figs. 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay (U.S. Patent 9,134,156) in view of Gestner et al. (U.S. Pub. 2018/0335330).

Regarding claims 2 and 13, Ramsay is applied as above, and discloses during the initializing stage and under the at least two temperatures (i.e. can be run at the very beginning of the initialization stage 602/604: see Fig. 6 and col. 10, line 64–col. 11, line 26).
Ramsay does not disclose the control unit is further configured to: when the flow velocity is zero, generate a first signal and determine a first delay time for the first signal passing through the first transmitter and the first transducer to the second transducer and then passing through the second receiver; when the flow velocity is zero, generate a second signal and determine a second delay time for the second signal passing through the first transmitter and the first transducer to the second transducer and bouncing back to the first transducer, then bouncing back to the second transducer, and then passing through the second transducer and the second receiver; when the flow velocity is zero, generate a third signal and determine a third delay time for the third signal passing through the second transmitter and the second transducer to the first transducer and then passing through the first receiver; obtain the first parameters according to the first delay time and the second delay time; and obtain the second parameters according to the first delay time and the third delay time.
Gestner discloses the control unit is further configured to: when the flow velocity is zero [0018], generate a first signal and determine a first delay time for the first signal passing through the first transmitter and the first transducer to the second transducer and then passing through the second receiver (i.e. the delay time is implicit in the upstream/downstream direction of the signal: [0018]); when the flow velocity is zero [0018], generate a second signal and determine a second delay time for the second signal passing through the first transmitter and the first transducer to the second transducer and bouncing back to the first transducer, then bouncing back to the second transducer, and then passing through the second transducer and the second receiver [0018]; when the flow velocity is zero [0018], generate a third signal and determine a third delay time for the third signal passing through the second transmitter and the second transducer to the first transducer and then passing through the first receiver [0018]; obtain the first parameters (flow velocity/propagation time: [0018] and [0037]) according to the first delay time and the second delay time; and obtain the second parameters according to the first delay time and the third delay time (flow velocity/propagation time: [0018] and [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramsay’s device/method so that the control unit is further configured to: when the flow velocity is zero, generate a first signal and determine a first delay time for the first signal passing through the first transmitter and the first transducer to the second transducer and then passing through the second receiver; when the flow velocity is zero, generate a second signal and determine a second delay time for the second signal passing through the first transmitter and the first transducer to the second transducer and bouncing back to the first transducer, then bouncing back to the second transducer, and then passing through the second transducer and the second receiver; when the flow velocity is zero, generate a third signal and determine a third delay time for the third signal passing through the second transmitter and the second transducer to the first transducer and then passing through the first receiver; obtain the first parameters according to the first delay time and the second delay time; and obtain the second parameters according to the first delay time and the third delay time, as taught by Gestner.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results, which is obvious.  See MPEP 2143(I)(A).
Regarding claims 5-7 and 16-18, Gestner’s device/method is applied as in the above rejection of claims 2 and 13 (regarding the “sing around” steps of generating the signals passing through the first/second transceivers), and Gestner further discloses operating in this manner when the flow velocity is zero (claims 5/16; Gestner: [0018]); when the flow velocity is a second specific flow velocity (claim 6/17; Gestner: [0018]); and the second specific flow velocity is greater than or equal to zero (claim 7/18; Gestner: [0018]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramsay’s device/method to include the limitations of claims 5-7 and 16-18, as taught by Gestner.
Such a modification would also be merely a combination of prior art elements according to known methods to yield predictable results, which is obvious.  See MPEP 2143(I)(A).
Allowable Subject Matter
Claims 3-4 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852